internal_revenue_service number release date index number ------------------------------------------- ---------------------------------- ------------------------------- ---------------------------------------------- ----------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ---------------- ----------------- telephone number ---------------------- refer reply to cc intl b06 plr-123260-16 date october ty ------- ------------------------------------------- ------------------- ----------------------- ------------ --------------------------- ------- legend taxpayer accounting firm law firm company date year dear --------------- this responds to a letter dated date submitted by your representatives requesting that the internal_revenue_service service grant taxpayer an extension of time under sec_301_9100-1 and sec_301_9100-3 to file form 4876-a election to be treated as an interest_charge_disc for year taxpayer’s first taxable_year the ruling contained in this letter is based upon information and representations submitted by taxpayer and accompanied by affidavits and penalty of perjury statements executed by appropriate parties this office has not verified any of the materials submitted in support of the request for a ruling it is subject_to verification on examination taxpayer is a domestic_corporation that is wholly-owned by company on date taxpayer was formed to serve as an interest charge domestic international sales facts plr-123260-16 corporation ic-disc that would sell metal components produced by company on a commission basis taxpayer engaged accounting firm and law firm to perform all necessary steps and prepare all necessary forms to qualify taxpayer as an ic-disc law firm prepared and delivered form 4876-a to taxpayer to be signed by the president of company and taxpayer however due to a grave illness incapacitating the president the affairs of both company and taxpayer were thrown into disarray as a result the form 4876-a was not signed or filed within days after date after accounting firm had prepared the form_1120 ic-disc for year based on the assumption that form 4876-a had been timely filed taxpayer’s representative operating under the same belief signed and then submitted the form_1120 ic-disc to the service taxpayer subsequently received a notice from the service indicating that it had no record of the filing of a form 4876-a accounting firm then advised taxpayer to file a request for relief under sec_301_9100-1 accordingly taxpayer requested a ruling granting an extension of time to file form 4876-a for year its first taxable_year law and analysis sec_992 of the sec_1 provides that an election by a corporation to be treated as a disc2 shall be made by such corporation for a taxable_year at any time during the 90-day period immediately preceding the beginning of the taxable_year except that the secretary may give his consent to the making of an election at such other times as he may designate temporary sec_1_921-1t provides in part that a corporation electing ic-disc status must file form 4876-a and that a corporation electing to be treated as an ic-disc for its first taxable_year shall make its election within days after the beginning of that year sec_992 provides that such election shall be made in such manner as the secretary shall prescribe and shall be valid only if all persons who are shareholders in such corporation on such first day of the first taxable_year for which such election is effective consent to such election sec_301_9100-1 provides in part that the commissioner in exercising the commissioner’s discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election under all subtitles of the code except subtitles e g h and i all section references are to the internal_revenue_code as used in this letter the terms ic-disc and disc have the same meaning plr-123260-16 sec_301_9100-1 provides that a regulatory election is an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin for this purpose an election includes an application_for relief in respect of tax sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 automatic extensions must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that the grant of relief will not prejudice the interests of the government in the present situation the election described in temp sec_1_921-1t is a regulatory election as defined in sec_301_9100-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards for relief set forth in sec_301_9100-3 based on the facts and representations submitted with taxpayer’s ruling_request we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time of days from the date of this ruling letter to file form 4876-a such filing will be treated as a timely election to be treated as an ic-disc for taxpayer’s first taxable_year the granting of an extension in this ruling letter is not a determination that taxpayer is otherwise eligible to make the election or to claim ic-disc status or benefits see sec_301_9100-1 taxpayer should attach a copy of this ruling letter to its federal_income_tax return for the taxable_year to which this letter applies this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter plr-123260-16 in accordance with the power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representatives sincerely _____________________________________ marissa k rensen senior counsel branch office of associate chief_counsel international enclosures copy of this letter copy for sec_6110 purposes cc
